193 P.3d 1054 (2008)
222 Or. App. 521
STATE of Oregon, Plaintiff-Respondent,
v.
Laura C. BIERBRAUER, Defendant-Appellant.
060748401; A135243.
Court of Appeals of Oregon.
Submitted August 1, 2008.
Decided October 1, 2008.
Peter Gartlan, Chief Defender, Legal Services Division, and Zachary Lovett Mazer, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Nick M. Kallstrom, Assistant Attorney General, filed the brief for respondent.
Before EDMONDS, Presiding Judge, and WOLLHEIM, Judge, and SERCOMBE, Judge.
PER CURIAM.
Defendant appeals a conviction for one count of unlawful possession of a firearm pursuant to ORS 166.250(1)(b). A person violates that statute if he or she "[p]ossesses a handgun that is concealed and readily accessible to the person within any vehicle[.]" Id. Defendant possessed a concealed handgun in a boat, and she argues on appeal that the boat was not a "vehicle" within the meaning of the statute. The state concedes that the evidence was insufficient to convict defendant because the definition of "vehicle" for purposes of ORS 166.250(1)(b) does not include a boat. We agree and accept the concession.
Reversed.